Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 24, 2019                                                                                      Bridget M. McCormack,
                                                                                                                   Chief Justice

  158638 & (12)(13)(17)(18)                                                                               David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
            Plaintiff-Appellee,                                                                        Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 158638
                                                                    COA: 343238
                                                                    Cass CC: 13-010217-FC
  TIMOTHY LEE SOLLOWAY,
             Defendant-Appellant.
  _____________________________________/

         On order of the Court, the application for leave to appeal the September 4, 2018
  order of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu of
  granting leave to appeal, we VACATE the Cass Circuit Court’s January 9, 2018 order
  denying relief from judgment, and we REMAND this case to that court to re-evaluate the
  defendant’s motion for relief from judgment, including (if the motion is not returned to
  the defendant) the November 29, 2018 affidavit of investigator Joseph Bruce. The circuit
  court erred by: (1) purporting to deny the defendant’s motion as not complying with
  MCR 6.502(C), when the proper relief for such a defect is, under MCR 6.502(D), either
  returning the motion to the defendant or adjudicating the motion on the merits
  notwithstanding the defect; (2) treating the defendant’s motion for relief from judgment
  as a successive motion; and (3) concluding that the claim of new evidence had been
  previously resolved against the defendant on appeal. The motions to remand for an
  evidentiary hearing, to expand the record, to stay, and for immediate consideration of the
  motion to stay are DENIED as moot.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 24, 2019
         t0521
                                                                               Clerk